Order filed August 11, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-14-00297-CV
                                  ____________

 IN RE L. CHARLES MONCLA, JR., J. CLARKE LEGLER, II, WILLIAM
     RESTREPO, DANIEL T. LAYTON, LAYTON CORPORATION,
  PLATINUM ENERGY HOLDINGS, INC., AND PLATINUM ENERGY
                   SOLUTIONS, INC., Relators



                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-30972


                  CONTINUING ABATEMENT ORDER

      On April 21, 2014, relators, L. Charles Moncla, Jr., J. Clarke Legler, II,
William Restrepo, Daniel T. Layton, Layton Corporation, Platinum Energy
Holdings, Inc., and Platinum Energy Solutions, Inc., filed a petition for writ of
mandamus in this court. See Tex. Gov=t Code Ann. ' 22.221.
       In the petition, relators asked that this court compel The Honorable Wesley
Ward, Judge of the 234th District Court, Harris County, Texas, to (1) vacate his
March 31, 2014 order overruling relators’ special exceptions entered in trial court
cause number 2012-30972, styled Starstream Capital, LLC, et al. v. L. Charles
Moncla, Jr., et al.; (2) grant the special exceptions; (3) strike real parties in interest’s
pleadings; and (4) dismiss the case with prejudice.

       On June 2, 2014, relators informed this court that the parties have agreed to
settle the underlying dispute, subject to the execution of a mutually acceptable
settlement agreement. We abated the case for thirty days and directed the parties to
advise the court of the status of the settlement. On July 3, 2014, relators advised
this court that the parties are still continuing to work towards a settlement
agreement. We issued an order on July 10, 2014, continuing the abatement of the
case for an additional period of thirty days, and directed relators and real parties in
interest to advise the court of the status of the settlement.

       On August 4, 2014, relators advised this court that the parties are still working
toward settling the case. Therefore, the abatement of this case is continued for an
additional thirty days, at which time the parties are directed to advise the court of the
status of the settlement. The original proceeding will be reinstated on this court’s
active docket when the parties file a motion to dismiss the original proceeding or
other dispositive motion. The court also will consider an appropriate motion to
reinstate the original proceeding, or the court may reinstate the original proceeding
on its own motion.

                                          PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.

                                             2